Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 06/16/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 18is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al., U.S. Patent 6,914,800.
Ahn et al. shows the invention as claimed including a ferroelectric device comprising a ferroelectric insulative material which includes zinc.
Concerning dependent claim 2, note that the ferroelectric device is a capacitor (see col. 5-lines 53-60).
With respect to dependent claims 6-7, note that the ferroelectric material can comprise zirconium and magnesium (see col. 3-lines 40-45 and col. 4-lines 4-6).
Regarding independent claim 18, note that the ferroelectric material can include one or more metal oxide containing layers and one or more zinc containing layers (see col. 5-lines 34-45).
Regarding dependent claims 27-28, note that the zinc or metal containing layers can be against the electrodes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., U.S. Patent 6,914,800.
Ahn et al. is applied as above but does not expressly disclose wherein the ferroelectric insulative material is not substantially homogeneous. However, a prima facie case of obviousness exists because w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding dependent claim 5, note that Ahn et al. discloses wherein the ferroelectric insulative material is configured as a laminate of two or more layers having different compositions relative to each other (see col. 3-lines 34-45).
Concerning dependent claims 19-22, Ahn et al. does not expressly disclose the particular thicknesses of the layers. However, a prima facie case of obviousness exists because the thicknesses of the layers could be developed during routine experimentation depending upon the desired ferroelectric properties and would not lend patentability to the instant invention absent a showing of unexpected results.
Regarding dependent claim 23, note that the ferroelectric layer in Ahn et al. is a zinc oxide mixture.

Claim(s) 8-14, 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., U.S. Patent 6,914,800 in view of Lin et al., US 2020/0194443.
Ahn et al. is applied as above but does not expressly disclose wherein the ferroelectric insulative material comprises one or both of zirconium oxide and hafnium oxide. Lin et al. discloses a ferroelectric material of the claimed materials (see paragraph 0034). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ferroelectric material of Ahn et al. using the ferroelectric material of Lin et al. since Lin teaches such a ferroelectric material to be suitable in capacitors.
Regarding dependent claims 9-14, note that a range is disclosed (see col. 4-lines 12-30) that overlaps with many of the ranges thus establishing a prima facie case of obviousness. Additionally, a prima facie case of obviousness exists because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning dependent claim 25, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art to utilize silicon in the zinc containing ferroelectric as an alloying element.
Regarding dependent claims 27-28, Ahn et al. does not expressly disclose forming the metal oxide or zinc containing ferroelectric against the electrodes. Lin et al. discloses forming the metal oxide or zinc containing ferroelectric against the electrodes (see claim 1). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the ferroelectric in the Ahn et al. reference as claimed in Lin et al. because this is shown to be a conventional capacitor configuration.
With respect to independent claim 29, Ahn et al. discloses a memory array comprising:
A first set of conductive structures, the first conductive structures being coupled with driver circuitry;
A second set of conductive structures, the second conductive structures being coupled with sensing circuitry; and
Access devices being uniquely addressed by the conductive structures (see reference numerals 40-48 for circuit configuration).
Ferroelectric containing materials including zinc.
Ahn et al. does not expressly disclose the claimed ferroelectric capacitors. 
Lin et al. discloses forming the metal oxide or zinc containing ferroelectric against opposing electrodes (see claim 1). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the ferroelectric in the Ahn et al. reference as claimed in Lin et al. because this is shown to be a conventional capacitor configuration.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 23, 2022